Citation Nr: 9911246	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-38 957	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
compression fracture with demonstrable deformity of T9, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
head fracture with hematoma currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a corneal abrasion of the right 
eye.

4.  Entitlement to service connection for residuals of lead 
exposure in drinking water.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
November 1995.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a January 1996 rating decision of the Nashville, 
Tennessee, Department of Veterans (VA), Regional Office (RO) 
which, in pertinent part, granted service connection for 
residuals of a compression fracture of T9 (at the 10 percent 
disability level), residuals of a skull fracture with 
hematoma (at a noncompensable disability level) and residuals 
of a corneal abrasion of the right eye (at a noncompensable 
disability level).  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in July 
1996.  The RO received his substantive appeal as to these 
claims in August 1996.  In a November 1996 rating decision, 
the Nashville RO granted an increased rating to 20 percent 
for residuals of a compression fracture of T9 noting that the 
veteran was entitled to an additional 10 percent for 
demonstrable deformity of the vertebral body.  The veteran 
was issued a supplemental statement of the case (SSOC) as to 
all three issues later that month.  The veteran thereafter 
requested that his claims folder be permanently transferred 
to the Denver, Colorado VARO, as he now resides in that 
jurisdiction.  Following further development, the Denver RO 
granted an increased rating to 10 percent for residuals of a 
skull fracture with hematoma in a rating decision and SSOC 
issued in May 1998.  Parenthetically, it is noted that on 
November 7, 1996, various amendments became effective as to 
sections of the VA Schedule for Rating Disabilities 
pertaining to Mental Disorders. The veteran was informed of 
these new regulations in the May 1998 SSOC.



The Board defers comment of the veteran's claim for service 
connection for residuals of lead exposure in drinking water, 
as it will be discussed in the 'REMAND' appended to this 
decision.


FINDINGS OF FACT

1.  The veteran's compression fracture of the thoracic spine 
at T9, as shown by recent VA examination is currently 
manifested by moderate limitation of motion with subjective 
complaints of pain on motion and a demonstrable deformity.

2.  The veteran's skull fracture with hematoma, as shown by 
recent VA examination, is currently manifested by subjective 
complaints of headache with no clinical evidence of any 
identifiable psychiatric disorder.

3.  The veteran's is not shown by recent VA examination to 
currently manifest any residual eye disability as a result of 
his service-connected corneal abrasion of the right eye.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for residuals of a compression fracture with 
demonstrable deformity of T9 are not met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
Diagnostic Codes 5285, 5288, 5291, 5293 (1998).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals a skull fracture with hematoma 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 9304 (1996) and Diagnostic Codes 8045, 8100, 
9304 (1998).

3.  The schedular criteria for a compensable disability 
rating for residuals of a corneal abrasion of the right eye 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.27, 4.31, Diagnostic Code 6099-6009 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to a disability rating in 
excess of 20 percent for residuals of a compression fracture 
with demonstrable deformity of T9, a disability rating in 
excess of 10 percent for residuals a skull fracture with 
hematoma and a compensable disability rating for residuals of 
a corneal abrasion of the right eye are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented claims which are plausible.  Generally, 
claims for increased evaluations are considered to be well 
grounded.  Claims that conditions have become more severe are 
well grounded where the conditions were previously service-
connected and rated, and the claimant subsequently asserts 
that higher ratings are justified due to an increase in 
severity since the original ratings.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjecture analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
This evaluation includes functional disability due to pain 
under the provisions of 38 C.F.R. § 4.40.  See also DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  These 
requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).


I. Compression Fracture of T9

The veteran was examined by VA in October 1996.  He reported 
some discomfort in the mid back on a daily basis, which was 
worse with prolonged sitting, or with twisting and pulling 
movements of the torso.  The objective examination showed no 
deformities of the back and he was nontender.  The 
musculature was normal.  Flexion was to 95 degrees; extension 
was to 20 degrees; lateral bending was to 35 degrees 
bilaterally; and rotation was to 20 degrees bilaterally.  He 
did exhibit some discomfort on extension.  Straight leg 
raises were negative.  Motor and sensation examination were 
intact in the lower extremities; deep tendon reflexes in the 
lower extremities were all +1.  An x-ray report on the 
thoracic spine indicated a compression deformity at T9, with 
some hypertrophic spurring present at the T8-9 levels.  The 
diagnosis was history of compression fracture, T9.

The veteran was afforded a VA orthopedic examination in March 
1998.  On examination of the thoracic spine, the examiner 
noted that there appeared to be, on viewing the veteran from 
the side, a slightly increased thoracic kyphosis.  There was 
no other deformity noted.  There was no tenderness throughout 
the thoracic spine.  Musculature was noted to be well 
developed, and there was no atrophy throughout the thoracic 
or lumbar musculature.  There was no bony tenderness or 
crepitation noted.  There was also no change in the veteran's 
skin as to suggest disuse or atrophy.  Range of motion (ROM) 
study of the lumbar spine (the examiner noted that he was 
using the lumbar spine's ROM to approximate that of the 
thoracic spine) revealed flexion to 70 degrees with extension 
backwards to 30 degrees, lateral bending to 30-35 degrees 
bilaterally and rotation to 30-35 degrees bilaterally.  The 
examiner noted that there was a trace of increased pain with 
resisted flexion and extension of the lumbar spine, but there 
was no easy fatigability noted.  There was also no atrophy of 
the muscle noted.  Neurologic examination was non-focal 
throughout both upper and lower extremities, with no 
weakness, sensory loss or loss of reflexes.  X-rays of the 
thoracic spine revealed an approximately 40 percent wedge 
fracture of T9 without misalignment and probable degenerative 
disease of T8-9.  The diagnoses included old thoracic spine 
compression fracture with subjective residuals, which include 
tightness (which appears to include local soft tissue) and 
issues such as muscular strain and fatigue.  In addition to 
the ROM as noted above, the examiner stated that he would 
assign the veteran an additional 10-degree ROM loss in 
accordance with DeLuca.  The examiner then noted that the 
severity and manifestations of the veteran's thoracic spine 
condition are only mild, and that he did not think that these 
would limit his ability to perform average employment in a 
civil occupation.  The examiner further noted that, despite 
the veteran's reports of flare-ups, there would only be 
minimal additional limits of functional activity during these 
flare-ups.

The veteran's compression fracture of T9 is currently rated 
under Diagnostic Codes 5285-5291, indicating that it involves 
the residuals of a fractured vertebra and that it is rated 
based on limitation of motion of the thoracic (dorsal) spine.  
Diagnostic Code 5285 authorizes a 100 percent rating for 
residuals consisting of cord involvement, being bedridden, or 
requiring long leg braces; a 60 percent rating is assigned 
when there is no cord involvement, but when there is abnormal 
mobility requiring a neck brace.  In all other cases, the 
disability is to be rated in accordance to limitation of 
motion or muscle spasm, with 10 percent added for 
demonstrable deformity of the vertebral body.  38 C.F.R. Part 
4, Diagnostic Code 5285 (1998).  Diagnostic Code 5291 covers 
limitation of motion of the thoracic (dorsal) spine.  It 
authorizes a noncompensable rating for a "slight" 
limitation of motion and a 10 percent rating for either a 
"moderate" or "severe" limitation.  38 C.F.R. Part 4, 
Diagnostic Code 5291 (1998).

As noted above, the Nashville RO, in its November 1996 rating 
decision, granted the veteran a 20 percent rating, based on 
moderate or severe limitation of motion with demonstrable 
deformity of the vertebral body.  Notwithstanding, the 
veteran believes that a higher rating is warranted.

After a contemporaneous review of the record, the Board finds 
that a disability evaluation in excess of 20 percent is not 
warranted.  In this regard, the Board notes that the veteran 
does have significant limitation of motion of his spine.  As 
a result, it finds that a 10 percent rating based on moderate 
or severe limitation of motion of the thoracic (dorsal) spine 
is appropriate.  With an additional 10 percent assigned to 
demonstrable deformity of the vertebral body, the Board finds 
that the current 20 percent rating is most appropriate.  
However, none of the medical evidence suggests that the 
veteran has cord involvement or abnormal mobility requiring a 
neck brace, which is required under DC 5285 for a disability 
rating in excess of 20 percent.

According to the VA Schedule for Rating Disabilities, there 
are two other thoracic (dorsal) spine disorders which, if 
shown to exist, would warrant a rating above 20 percent. 
These are: (1) unfavorable ankylosis of the dorsal spine 
(Diagnostic Code 5288) and, (2) severe intervertebral disc 
syndrome (Diagnostic Code 5293). 38 C.F.R. Part 4 (1998).  
However, in this case, the record is devoid of any indication 
of the existence of ankylosis or intervertebral disc 
syndrome.

In determining the appropriate rating, the Board has also 
considered the veteran's "functional loss" due to his 
disability.  38 C.F.R. § 4.40 (1998).  In DeLuca, supra, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that 38 C.F.R. 
§§ 4.40, 4.45 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  See DeLuca at 206.  Thus, additional 
disability due to absence of part, or all, of the necessary 
bones, joints and muscles or associated structures; 
deformity; adhesions; defective innervation; pain supported 
by adequate pathology; weakness; and other pathology must be 
considered.  Here, the March 1998 orthopedic examiner stated 
that he would assign the veteran an additional 10-degree ROM 
loss in accordance with DeLuca.  However, the examiner 
further indicated the severity and manifestations of the 
veteran's thoracic spine condition are only mild, and that he 
did not think that these would limit his ability to perform 
average employment in a civil occupation.  Despite the 
veteran's reports of flare-ups, there would only be minimal 
additional limits of functional activity during these flare-
ups.  In view of the foregoing, the Board finds that the 
veteran's pain and functional loss due to his compression 
fracture residuals are not of such a degree  as to warrant a 
rating higher than contemplated by Diagnostic Code 5291.

In sum, the Board concludes that the criteria for increased 
disability evaluations for residuals of a compression 
fracture with demonstrable deformity of T9 are not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
Diagnostic Codes 5285, 5288, 5291, 5293 (1998).

II. Skull Fracture with Hematoma

In regard to this claim, the veteran was also afforded VA 
examination in March 1998.  On orthopedic evaluation, the 
veteran stated that his fracture was healed, but he reported 
a 'phantom pain' in the area of the fracture at times.  
Examination of the skull revealed no gross abnormalities, 
tenderness or deformity.  The orthopedic diagnoses included 
old skull fracture, healed without residual.

On neurologic examination, the veteran was noted to be alert 
and cooperative.  The examiner noted that sometimes when 
giving the history, the veteran would talk for quite some 
time and there did not appear to be much content to what he 
said.  Around some topics, he was noted to be somewhat 
evasive such as to the issue of alcohol and also as to the 
issue of whether or not he was unconscious at the time of his 
injury.  The examiner further noted that it was difficult to 
discern whether the veteran was having trouble with his 
memory of these events, or was evading the question.  On 
formal mental status testing, his memory was five out of six 
objects.  Instead of saying 'red wagon', he said 'red truck' 
and gave the other objects correctly.  Serial sevens were 
performed with several arithmetic mistakes.  On one occasion, 
the veteran caught himself and corrected it to the right 
answer.  The other mistake was noted to be consistent.  
Whenever he was at a two in the first digit, when he 
subtracted, he would give a six in the first digit.  In other 
words, he stated that 32 minus seven was 26.  The examiner 
noted that he did this every time he had a two in the first 
digit.  Finally, when the veteran got to the lower numbers, 
he realized that there was something wrong, but corrected it 
from 32 minus seven is 27 and continued going backward from 
there.  He did not perseverate and did not lose track of 
where he was.  There was no evidence of aphasia.  The veteran 
was able to name and repeat.  He was able to follow all 
commands.  The examiner remarked that in all respects, the 
veteran was cooperative and gave a good effort for the 
examination.  On examination of the cranial nerves, the discs 
were flat.  The veteran's fields were noted to be full.  The 
fundi were normal.  The extraocular movements were full, 
without diplopia or nystagmus.  The veteran's pupils were 
three millimeters (mm), equal, round and reactive, 
symmetrically.  The veteran did, however, have dysesthetic or 
decreased sensation over about a five-centimeter (cm) area 
behind the left ear in the temporo-occipital region; this was 
noted to be in his hair, but no scar etc. was noted.  His 
hearing was intact bilaterally.  The tongue and palate were 
noted to be midline.  His shoulder shrug was symmetrical.  On 
motor examination, the veteran's tone was normal with five 
over five strength throughout.  In fact, the examiner noted 
that the veteran was very strong.  On testing of sensation, 
pin, vibration, light touch, position and temperature 
sensations were all normal bilaterally.  On coordination 
testing, rapid movements of the fingers, finger-to-nose and 
heel-to-shin were all noted to be normal.  The veteran's gait 
was also noted to be normal.  He was able to heel and toe 
walk.  Sitting Romberg was noted to be negative.  His 
reflexes were one to two plus throughout and symmetrical.  
Both toes were downgoing with some withdrawal.  The 
neurologic diagnosis was status post head injury with 
epidural hematoma and skull fracture.  His current residuals 
were mild headaches occurring on a once every three-month 
basis, which do not interfere with his functioning.  The 
examiner noted that the veteran denied that there had been 
any significant change in his cognition or personality.  
Although, his mental status testing was not completely normal 
for a 26-year-old; the examiner noted that it was uncertain 
how well the veteran would have done, as an example, with 
serial sevens prior to the head injury itself.  The veteran 
was noted to be functioning well in his job, and is unaware 
of any changes.  Therefore, the examiner concluded that the 
veteran does not appear to have any cognitive disturbances 
related to the head injury.

On mental status examination, it was noted that the veteran 
was an individual whose clinical evaluation was consistent 
with the presence of no psychiatric disorder.  He clearly had 
a significant closed head injury in the past, but he has had 
a very good recovery, without any obvious residual symptoms.  
The veteran was given a Global Assessment of Functioning 
score of 85 in the past year, and is considered to be 
competent to handle his own financial affairs for VA 
purposes.

In the instant case, the veteran's skull fracture with 
hematoma has been rated as analogous to 38 C.F.R. Part 4, 
Diagnostic Code 8045 (1998).  Under this provision, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, are rated under the Diagnostic Codes specifically 
dealing with such disabilities.  Additionally, purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, are rated 10 
percent and no more under Diagnostic Code 9304 (1996) and 
(1998).  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to the trauma 
under Diagnostic Code 9304 are not assignable in the absence 
of a diagnosis of multi-infarct dementia associated with 
brain trauma.

In addition, a noncompensable evaluation is warranted for 
migraine headaches with less frequent attacks.  A 10 percent 
evaluation requires characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once per month over the 
last several months.  38 C.F.R. Part 4, Code 8100 (1998).

A review of the medical evidence of record reveals that the 
veteran has not been shown to have a purely neurological 
disability, nor has he been diagnosed with multi-infarct 
dementia.  Indeed, there was no clinical evidence consistent 
with the presence of a psychiatric disorder on VA examination 
in March 1998.  In the absence of such evidence, the veteran 
is receiving the schedular maximum available to him for his 
service-connected disability; that is, a ten percent rating.  
See 38 C.F.R. Part 4, Diagnostic Code 8045 (1998).  
Additionally, application of Diagnostic Code 8100 governing 
the evaluation of migraine headaches is not applicable to the 
veteran's symptoms because he has never been diagnosed with 
migraine headaches.  Rather, the veteran was noted, on recent 
VA examination, to have mild headaches which occurred on a 
once every three-month basis.

In view of the foregoing, the veteran's claim of entitlement 
to a disability rating in excess of 10 percent for residuals 
of a skull fracture with hematoma is denied.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 9304 (1996) 
and Diagnostic Codes 8045, 8100, 9304 (1998).

III. Corneal Abrasion

The veteran was examined by VA in October 1996.  His past 
history was positive for myopia and a corneal abrasion to the 
right eye in 1992.  The objective examination noted that his 
best corrected vision revealed myopic astigmatism which was 
correctable to 20/20 in both eyes at distance.  The 
papillary, motility and slit lamp biomicroscopy were normal.  
Intraocular pressures were within normal limits at 19 in the 
right eye and 23 in the left.  The fundoscopic examination of 
both eyes was normal.  The diagnosis was myopia.

The veteran was afforded a VA ophthalmologic examination in 
March 1998, at which time it was noted that the veteran was 
status post corneal abrasion of the right eye (OD).  
Examination of the veteran revealed that he wore glasses and 
had bilateral corrected visual acuity of 20/20.  External 
examination of the cornea, irises, anterior chambers of the 
eye (A/C) and lenses were normal.  The veteran's pupils were 
equal, round, reactive to light and accommodation (PERRLA).  
Ophthalmoscopic examination revealed that the veteran had 
normal discs.  His eye muscles were described as full, and 
his visual fields were noted to be full to confrontation.  
The diagnosis was resolved corneal abrasion of the right eye.

As a preliminary matter, it is noted that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c) (1998); see also Beno v. 
Principi, 3 Vet. App. 439 (1992).

The veteran's service-connected residuals of a corneal 
abrasion of the right eye have been assigned a noncompensable 
evaluation under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 6099-6009 (1998).  When an unlisted residual 
condition is encountered which requires an analogous rating, 
the first two digits of the diagnostic code present that part 
of the rating schedule most closely identifying the bodily 
part or system involved, with a "99" assigned as the last 
two digits representing all unlisted conditions.  38 C.F.R. § 
4.27 (1998).  Under the applicable criteria, an unhealed 
injury of the eye, in chronic form, is rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
addition rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. Part 4, Diagnostic Code 6009 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

In view of the aforementioned medical findings, the Board 
concludes that the preponderance of the evidence is against 
entitlement to a compensable or higher rating for the 
veteran's corneal abrasion.  Indeed, the lack of any 
pathology with respect to the veteran's service-connected 
corneal abrasion of the right eye requires that a 
noncompensable disability evaluation be assigned pursuant to 
38 C.F.R. § 4.31 (1998).

As such, the Board concludes that the criteria for a 
compensable disability rating for residuals of a corneal 
abrasion of the right eye are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 3.321, Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.31, Diagnostic Code 6099-
6009 (1998).

IV. Extra-schedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular evaluations in this case are 
not inadequate.  As fully detailed above, the medical 
evidence reflects that the schedular criteria provide bases 
within which to award increased compensation for any of his 
service-connected disabilities when the occasion arises.  
Furthermore, there is no evidence of record to establish that 
the veteran's service-connected compression fracture of the 
thoracic spine, skull fracture and/or corneal abrasion of the 
right eye have caused such  marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the regular schedular standards.


ORDER

An increased disability rating for residuals of a compression 
fracture with demonstrable deformity of T9 is denied.

An increased disability rating for residuals of a skull 
fracture with hematoma is denied.

An increased disability rating for residuals of a corneal 
abrasion of the right eye is denied.


REMAND

In regard to the veteran's claim for service connection for 
residuals of lead exposure in drinking water, the Board noted 
that the Nashville VARO found the claim to be not well 
grounded in a January 1996 rating decision.  The veteran 
filed a timely NOD, and the July 1996 SOC, mentioned above, 
included this issue.  The Nashville VARO received his 
substantive appeal as to this claim in August 1996.

By rating decision and SSOC issued in November 1996, however, 
the Nashville VARO stated that his claim for service 
connection for residuals of lead exposure in drinking water 
was denied.  An accompanying letter informed the veteran that 
a formal determination as to his drinking water claim was 
never completed.  As such, the issue was erroneously included 
in the SOC dated July 2, 1996.  It was noted that since the 
RO had never made a formal rating decision on the issue, the 
veteran did not have a valid appeal pending on the issue.  
The veteran was provided with a copy of his procedural and 
appellate rights with respect to this issue.

The Denver, Colorado VARO thereafter accepted the American 
Legion's March 1997 Statement of Accredited Representative in 
Appeals Case as a timely NOD as to the denial of his claim 
for service connection.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (the Court has held that the statutory provisions of 
38 U.S.C.A. § 7105 do not impose technical pleading 
requirements); see also 38 C.F.R. § 20.201 (1998).  The 
veteran was issued another SOC as to the denial of his 
service connection claim in May 1998.  He did not file a 
timely substantive appeal.

After a review of the procedural history of this claim, the 
Board finds, contrary to the RO's prior determination, that 
the veteran's service connection claim remains in appellate 
status.  In this regard, the Board observes that the en banc 
Court, in an effort to reconcile an apparent conflict between 
panel of the Court, has held, as a matter of law, that a 
claim that is not well grounded is nevertheless a claim and 
not a legal nullity.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The en banc Court, in its discussion as to what 
constitutes a prior denial pursuant to 38 U.S.C.A. § 5108, 
7104(b), explained that not well-grounded claims are 
nevertheless claims.  When they are not well grounded, they 
are not allowed, that is, disallowed.  Indeed, from one point 
of view one can logically conclude that a disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits (such as they may be) based on 
insufficiency of evidence.  See Edenfield at 389.

Applying this case law to the instant matter, it is manifest 
that the January 1996 rating decision was, in fact, a formal 
determination as to the veteran's drinking water claim.  
Since the veteran thereafter perfected an appeal as to this 
determination, the Board finds that his claim for service 
connection for residuals of lead exposure in drinking water 
remains in appellate status.

Notwithstanding, the Board observes that the American Legion 
did not present written argument as to this claim in its 
August 1998 VA Form 646, Statement of Accredited 
Representative in Appealed Case, since the local service 
representative justifiably believed that this claim was not 
in appellate status.  Inasmuch as the Board determination has 
found that the RO's previous determinations as to the 
appellate status of this claim to be in error, it is noted 
that the veteran has been denied his right to have the 
American Legion represent his interests at every stage of the 
VA's non-adversarial claims adjudication process.  See 
38 U.S.C.A. §§ 5901-5905, 7105(a) (West 1991); 38 C.F.R. § 
20.600 et seq. (1998).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following:

The RO should provide the American Legion 
with the opportunity to complete a VA 
Form 646 or prepare written argument on 
behalf of the veteran regarding his claim 
for service connection for residuals of 
lead exposure in drinking water.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further accord due 
process of law.  No action is required of the veteran until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

